Citation Nr: 1532336	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1957 to July 1959.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In December 2010, November 2011, and August 2013, the Board remanded this claim for additional development.  It is once again before the Board for consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The preponderance of the competent evidence indicates that sleep apnea did not manifest in service or for many years thereafter and that the Veteran's current sleep apnea is unrelated to service or event or occurrence therein.





CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In May 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In January 2011, a VA examination and opinion addressed whether the Veteran's sleep apnea was related to any in-service carcinogen exposure, and a September 2013 VA addendum opinion addressed whether sleep apnea was otherwise related to service.  The Board notes that while the Veteran stated in a September 2008 correspondence that his service-connected tinnitus resulted in sleep problems, he has generally not argued that tinnitus caused his sleep apnea and he has furnished no evidence indicating that sleep apnea may be related to tinnitus.  Accordingly, the VA opinions did not address this issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

At the October 2010 Board hearing, the issue on appeal was explained and questions were asked designed to elicit evidence that may have been overlooked. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent argument in compliance with 38 C.F.R. § 3.103(c)(3)(2014).

As noted above, the claim was previously remanded for additional development in December 2010, November 2011, and August 2013.  Additional records were requested or acquired, and a VA addendum opinion was obtained in September 2013.  All new evidence was most recently considered in a September 2013 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

The Veteran claims entitlement to service connection for sleep apnea, to include as due to carcinogenic exhaust inhalation he states he experienced while working on flight decks during service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service treatment records are silent for any complaints or treatment related to sleep apnea, snoring, or other sleep disorders.

A July 1994 private treatment record indicates that the Veteran reported a 20-year history of sleep problems and that an August 1990 sleep study was within normal limits except for infrequent episodes of obstructive hypopnea and apnea.  The July 1994 record shows an impression of snoring, secondary to heavy palate and uvula.

After undergoing a polysomnogram in July 1996, the Veteran was diagnosed with moderate to moderately severe obstructive sleep apnea.  A February 2010 letter indicates that about one year later, in October 1997, the Veteran had surgery, an uvulo-palato-pharyngo-plasty, to reduce his snoring.

At the October 2010 hearing, the appellant reported that he first began noticing and receiving treatment for his sleeping problems about 20 years before when his family members started to complain about his loud snoring.  He later added, however, that during service, his bunkmates had also complained to him about his snoring.

In January 2011, after reviewing the claims file and examining the Veteran, a VA physician assistant noted the Veteran reported that he had been diagnosed with sleep apnea about 20 years ago, and that because he was unable to tolerate a continuous positive airway pressure machine, he had his uvula surgically removed to open his airway and prevent snoring.  The examiner diagnosed the Veteran with obstructive sleep apnea, status post uvuloplasty, but opined that it was less likely as not caused by or a result of his military service because nothing in the medical literature indicates that sleep apnea is caused by exposure to carcinogens.

In a September 2013 addendum, the same examiner opined that it was less likely than not that sleep apnea was incurred in or caused by any in-service injury, event or illness other than exposure to carcinogens.  She observed that while snoring can be a symptom of sleep apnea, not everyone who snores has sleep apnea.  Moreover, the Veteran had not been diagnosed with sleep apnea until three decades after service and, in the interim, he had gained considerable weight, which is often a factor that contributes to the development of sleep apnea; the Veteran's most recent body mass index was 28.6.  While the examiner checked a box indicating that she had not reviewed the claims file, she also indicated that she had reviewed the VBMS file and VA treatment records.  The opinion request noted that at that time, the claims file had already been converted into the VBMS electronic claims file.  Thus, pertinent documents were available and reviewed.

For the following reasons, application of the relevant law and regulations to the above evidence warrants a finding that the preponderance of the evidence weighs against granting entitlement to service connection for sleep apnea.

As the medical records and examination reports reflect that the Veteran has a diagnosis of obstructive sleep apnea, he has met the current disability requirement. The weight of the evidence reflects, however, that his current sleep apnea is not related to service, including due to any in-service exposure to carcinogens.  The January 2011 and September 2013 VA opinions provide the only competent and probative medical evidence of record.  These opinions were provided by a physician assistant, who reviewed the entire claims file, performed an in-person examination of the Veteran, and provided medical opinions adequately supported by rationales.  The January 2011 opinion considered the theory that in-service exposure to carcinogens caused sleep apnea.  The September 2013 opinion indicates that the examiner also considered the Veteran's lay statements regarding snoring during service, accepted the assertion as credible, and discussed why this nevertheless did not support a finding of a nexus to service in the examination report.  In both cases, the examiner provided sufficient rationale for her findings, and in the September 2013 opinion, discussed the more likely cause of sleep apnea, that of gradual increase in weight since separation from service.  These medical opinions are therefore found to be competent and highly probative evidence regarding the relationship of the Veteran's sleep apnea to service, and are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
	
There are no contrary medical opinions to the above, but the Board must also consider the Veteran's lay statements asserting a relationship between sleep apnea and service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).

The Veteran is competent to report having symptoms of waking up short of breath and being told that he was snoring.  To the extent the assertion that he snored during service is intended to identify the initial onset of sleep apnea, it is inconsistent with other statements he has made, and therefore not credible.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  At various times, he has reported that his symptoms began "about 20 years ago," which, depending upon when the statement was made, corresponds to sometime between 1974 and 1991.

Regarding sleep apnea and carcinogens, such a relationship relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship, and that is the type of testimony that the courts have found to be beyond the competence of lay witnesses.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant has not been shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186   (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this case, the only competent, probative medical opinions on the question of medical etiology weigh against the claim, and neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that supports a finding that there exists a medical nexus between the Veteran's sleep apnea and service.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for sleep apnea.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57   (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


